Exhibit 10.11

CONSENT AND WAIVER TO CREDIT AGREEMENT

CONSENT AND WAIVER (this “Consent and Waiver”), dated as of October 22, 2014, by
and among HC2 Holdings, Inc., a Delaware corporation (the “Borrower”), for
purposes of Section 7 below, the Subsidiary Guarantors, the Lenders and
Jefferies Finance LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent” or, as Administrative Agent or
Collateral Agent, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, Lenders and Agent are parties
to that certain Credit Agreement, dated as of September 22, 2014 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower proposes to cause Schuff International, Inc., a Delaware
corporation and a subsidiary of the Borrower (“Schuff), to incur up to Fifteen
Million Dollars ($15,000,000) of additional Indebtedness in order to fund the
acquisition of inventory and machinery in connection with “Project Tiger”
pursuant to one or more amendments to that certain Second Amended and Restated
Credit and Security Agreement, dated August 14, 2014 (as amended from time to
time, the “Schuff Credit Agreement”), between Schuff, certain subsidiaries of
Schuff a party thereto and Wells Fargo Credit, Inc., a Minnesota corporation
(the issuance of additional Indebtedness, incurrence of any related liens,
acquisition of inventory and machinery and any amendments to the Schuff Credit
Agreement, together, “Transactions”); and

WHEREAS, Agent and Lenders party hereto are willing, on the terms and subject to
the conditions set forth below, to consent to all consents, amendments,
modifications and agreements set forth by this Consent and Waiver.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

2. Consent. Subject to the satisfaction of the conditions precedent set forth in
Section 6 below, and notwithstanding anything to the contrary herein or in any
Loan Document, the Agent and each Lender party hereto hereby consent to the
Transactions (the “Consent”). The foregoing Consent shall not be deemed to be a
consent to any other action or transaction or to establish a custom or course of
dealing among the Borrower, the Agent or any Lender, or any of them. Except as
specifically set forth herein, the Agent and the Lenders reserve all of their
respective rights and remedies under this Agreement, the Credit Agreement and
the Loan Documents.

3. Limited Waiver. Subject to the satisfaction of the conditions precedent set
forth in Section 6 below, the Agent and each Lender hereby, waive compliance by
the Borrower with



--------------------------------------------------------------------------------

Section 2.10(f)(i) of the Credit Agreement with respect to the Net Cash Proceeds
of the Indebtedness incurred by Schuff pursuant to the Schuff Credit Agreement
(the “Waiver”). The foregoing Waiver shall not be deemed to be a waiver of any
other action or transaction or to establish a custom or course of dealing among
the Borrower, the Agent or any Lender, or any of them. Except as specifically
set forth herein, the Agent and the Lenders reserve all of their respective
rights and remedies under this Consent and Waiver, the Credit Agreement and the
Loan Documents.

4. Representations and Warranties. The Borrower hereby represents and warrants
as follows:

(i) each of the representations and warranties contained in Article III of the
Credit Agreement are true and correct in all material respects (except for those
representations and warranties that are already qualified by materiality, which
shall be true and correct in all respects) on and as of the date hereof, in each
case before and after giving effect this Consent and Waiver (except to the
extent made as of a specific date, then only as of such specific date);

(ii) the Borrower has all necessary corporate power and authority to enter into
this Consent and Waiver and has taken all corporate actions required to
authorize the Borrower’s execution, delivery and performance of this Consent and
Waiver and the consummation of the Transactions. This Consent and Waiver has
been duly executed and delivered by the Borrower, and the Credit Agreement
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law.
The execution, delivery and performance by the Borrower of this Consent and
Waiver and the Transactions by Schuff will not (i) violate (A) any provision of
its organizational documents; (B) any provision of law or any governmental rule
or regulation applicable to the Borrower; (C) any order of any court or
Governmental Authority binding on the Borrower; or (D) any indenture,
instrument, agreement, or other document binding upon the Borrower or its
property or to which the Borrower or its property is subject, or give rise to a
right thereunder to require any payment to be made by the Borrower or (ii) be in
conflict with, result in a breach of or constitute (with due notice, lapse of
time or both) a default under any such indenture, instrument or other agreement,
or result in the creation or imposition of any Lien of any nature whatsoever
upon any of the property or assets of the Borrower, other than as permitted by
the Credit Agreement;

(iii) as of the date hereof and immediately after giving effect to this Consent
and Waiver, no Default or Event of Default has occurred and is continuing; and

(iv) no registration with, consent or approval of, or other action by, any
Governmental Authority or any other Person (other than Lenders) is required in
connection with the execution, delivery and performance of this Consent and
Waiver and each of the Transactions by the Borrower, except those as have been
obtained or made and are in full force and effect.

5. Limited Effect. Except as expressly amended and consented to hereby, the
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect in

 

-2-



--------------------------------------------------------------------------------

accordance with their respective terms. The Borrower hereby ratifies, confirms
and reaffirms its liabilities, its payment and performance obligations
(contingent or otherwise) and its agreements under the Credit Agreement and the
other Loan Documents to the extent the Borrower is a party thereto, and the
liens and security interests granted, created and perfected thereby. This
Consent and Waiver shall not constitute a modification of the Credit Agreement,
or a course of dealing with Agent or any Lender at variance with the Credit
Agreement such as to require further notice by Agent or any Lender to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents in the future, except as expressly set forth herein. This Consent and
Waiver contains the entire agreement among the Borrower and Lenders contemplated
by this Consent and Waiver. The Borrower has no knowledge of any challenge to
Agent’s or any Lender’s claims arising under the Loan Documents or the
effectiveness of the Loan Documents. Except for actions for which there has been
given express consent in the foregoing consent, Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Nothing in this
Consent and Waiver is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any of the Obligations or to modify, affect or
impair the perfection, priority or continuation of the security interests in,
security titles to or other Liens on any Collateral for the Obligations.

6. Conditions of Effectiveness. The effectiveness of this Consent and Waiver is
subject to the truth and accuracy of the representations set forth in Section 4,
receipt by Agent of the items referred to in paragraph (a) below (which shall be
in form and substance satisfactory to Agent):

(a) Agent shall have received counterparts of this Consent and Waiver duly
executed by Borrower, the other Agent and Required Lenders;

7. Acknowledgement. (a) Each Subsidiary Guarantor hereby acknowledges that it
has reviewed the terms and provisions of the Credit Agreement and this Consent
and Waiver and consents to any provision of the Credit Agreement effected
pursuant to this Consent and Waiver. Each Subsidiary Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound will continue
to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which it is a party (in each case as such terms are defined in
the applicable Loan Document).

(b) Each Subsidiary Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Consent and Waiver. Each Subsidiary Guarantor represents
and warrants that all representations and warranties as to itself contained in
the Credit Agreement and the other Loan Documents to which it is a party or
otherwise bound are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

 

-3-



--------------------------------------------------------------------------------

8. GOVERNING LAW. THIS CONSENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9. Counterparts. This Consent and Waiver may be executed by the parties hereto
in any number of separate counterparts, each of which shall be an original, and
all of which taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Consent and Waiver by
facsimile, email or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

10. RELEASE. IN CONSIDERATION OF THE CONSENT CONTAINED HEREIN THE SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY RELEASES AND
FOREVER DISCHARGES ADMINISTRATIVE AGENT, COLLATERAL AGENT, LENDERS AND EACH OF
THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED
PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES,
OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW
HAVE OR CLAIM TO HAVE ON AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON,
WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR
UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT
WHATSOEVER WITH RESPECT TO THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY (COLLECTIVELY, “CLAIMS”). THE BORROWER
REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDERS
THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST
WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE.

11. Expenses. The Borrower agrees to pay on demand all reasonable, out-of-pocket
costs and expenses in connection with the preparation, execution and delivery of
this Consent and Waiver and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, charges and
disbursements of one counsel for each Agent with respect thereto and with
respect to advising such Agent as to its rights and responsibilities hereunder
and thereunder.

12. Severability. In case any provision of or obligation under this Consent and
Waiver shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

13. Headings. Headings and captions used in this Consent and Waiver are included
for convenience of reference only and shall not be given any substantive effect.

11. Conflicts. In the event of any conflict between the terms of this Consent
and Waiver and the terms of the Credit Agreement or any of the other Loan
Documents, the terms of this Consent and Waiver shall govern.

 

-4-



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

HC2 Holdings, Inc., as Borrower By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer PTGi International
Holding Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer PTGi International,
Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer Arbinet Corporation,
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer HC2 Holdings 2, Inc.,
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer HC2 Tech Ventures, LLC
as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer

[Signature Page to Waiver]



--------------------------------------------------------------------------------

HC2 Investment Securities Inc., as a Subsidiary Guarantor By  

/s/ Keith Hladek

  Name:   Keith Hladek   Title:   Chief Operating Officer

[Signature Page to Waiver]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Lender, Administrative Agent and Collateral Agent By  

/s/ J. Paul McDonnell

  Name:   J. Paul McDonnell   Title:   Managing Director

[Signature Page to Waiver]